Citation Nr: 0704773	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the 60 percent evaluation assigned for the 
veteran's connective tissue disability was properly reduced 
to 40 percent, effective December 1, 2001.

2.  Whether the veteran is entitled to a total disability 
evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from November 1979 to January 
1997.  Her case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In May 2003, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, in March 2004, the Board remanded 
the case to the RO for additional development.  The case has 
now been returned to the Board for appellate review. 

The issue of whether the veteran is entitled to a total 
disability evaluation based on individual unemployability 
(TDIU) is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  In May 2001, the RO proposed to reduce the schedular 
rating for the appellant's service-connected connective 
tissue disability from 60 percent to 40 percent.  The 
appellant was notified of this proposed reduction that same 
month; she was also notified that she had 30 days to request 
a hearing and 60 days to submit additional evidence.  

2.  A reduction from a 60 percent evaluation to a 40 percent 
evaluation for the veteran's connective tissue disability was 
accomplished by a rating decision issued in September 2001.  

3.  The medical evidence of record at the time of the 
September 2001 rating reduction showed that the veteran's 
connective tissue disability had stabilized and was 
manifested by periodic flare-ups, but with no clinical 
evidence of digital ulcers or exacerbations lasting a week or 
more, two to three times per year.  


CONCLUSION OF LAW

The rating for the connective tissue disability has been 
properly reduced to 40 percent, and the criteria for 
restoration of a 60 percent evaluation for the disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.105, 
3.159, 3.344 (c), 38 C.F.R. § 4.88(b), Diagnostic Code 6350; 
38 C.F.R. § 4.104, Diagnostic Code 7117 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Merits of the Claim

In reducing the disability rating for the veteran's 
connective tissue disability, the RO complied with the 
procedures of 38 C.F.R. § 3.105, which require that the 
veteran be provided with appropriate notice, be given an 
opportunity to submit additional evidence and to submit 
testimony at a predetermination hearing, and be notified as 
to the effective date for the reduction.  38 C.F.R. 
§§ 3.105(e), (i); 3.500(r).  

In May 2001, the RO proposed to reduce the 60 percent 
evaluation for the veteran's connective tissue disability to 
40 percent, and so informed the veteran that same month.  She 
was informed that she could submit additional evidence, and 
that she could request a personal hearing.  She was also 
notified that, if the RO did not receive additional evidence 
within 60 days, her evaluation would be reduced.  The 60 
percent rating had been in effect for less than 5 years.  
Thus, various provisions of 38 C.F.R. § 3.344 pertaining to 
stabilization of disability ratings do not apply in this 
case; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  In this case, then, 
the RO applied the regulations regarding the procedure for 
reductions in ratings properly.

Once it is decided that the proper procedural development was 
afforded the veteran, the Board must then determine if the 
evidence properly supported the reduction.  In order for the 
reduction in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reduction was 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  If the 
VA reduced the rating without observing applicable laws and 
regulations, the reduction is void ab initio, and the 
reduction will be set aside as not in accordance with the 
law.  Hayes v. Brown, 9 Vet. App. 67 (1996).

In this case, the medical evidence upon which the RO relied 
in assigning a 60 percent evaluation for the veteran's 
connective tissue disability under Diagnostic Code 6399-6350 
in June 1997, included an April 1997 VA general medical 
examination report that showed that the veteran had abdominal 
pain, pain of the joints of the hands and feet, hardening and 
thickening of swollen skin, discoloration of the hands, 
numbness of the hands and feet, red spots on the arms and 
abdomen, fluid in the ankle joints, fatigue and intolerance 
to exercise.  Based on this examination, the RO assigned a 60 
percent rating for the veteran's connective tissue 
disability.  

The clinical findings on a subsequent VA examination in 
October 1998, showed a history of complaints of tightness of 
the skin of the fingers and feet, discoloration of the 
fingers if put in cold water, a rash, and a swollen face.  It 
was noted that there were no current symptoms.  There was no 
joint inflammation or swelling.  The examiner noted that the 
veteran's skin was very tight on the fingers and that she did 
not demonstrate Raynoud's phenomenon.  Joint movements were 
normal and there was no rash.  The diagnosis was, most likely 
scleroderma.  

Based on this examination, the RO continued the 60 percent 
evaluation in June 1999, noting that although no current 
objective findings were present on the most recent 
examination, no changes were to be made on the evaluation.  
It was noted that a future examination would be scheduled to 
determine if there was sustained improvement.   

The medical evidence dated between June 1999 and the time the 
VA proposed to reduce the assigned rating (May 2001) 
consisted of the reports of VA medical examinations conducted 
in January 2000, and July 2000, as well as VA treatment 
records dated from 1999 to 2000.  The January 2000 VA 
examination demonstrated coolness in the veteran's bilateral 
fingertips which were blue, although she had a full range of 
motion of all joints.  In July 2000, the VA examiner 
described the veteran's symptoms as intermittent and somewhat 
progressive and stated that her symptoms appeared to have 
been stable over the prior one to two years.  The veteran 
complained of numbness in her hands and feet, pain in her 
hands and discoloration (bluing) of the digits.  She said 
that this lasted for 10 minutes and that then her hands 
became red and very painful.  She also reported having dry 
skin and skin thickening.  On physical examination, the 
veteran had significant sclerodactyly of the bilateral hands, 
mild arthritis and bony hypertrophy in her bilateral proximal 
interphalangeal joints, as well as her metacarpal phalangeal 
joints with some synovial hypertrophy in her bilateral 
wrists.

Based on this evidence, in May 2001, the RO proposed reducing 
the veteran's disability evaluation for her connective tissue 
disability from 60 percent to 40 percent, effective in 
September 2001.  The proposed reduction was promulgated 
after, as noted above, proper notification was provided to 
the veteran. 

The veteran's connective tissue disorder has been rated 
analogously under the provisions governing systemic lupus 
erythematosus, (disseminated).  38 C.F.R. § 4.88b, Diagnostic 
Code 6350.  Under Diagnostic Code 6350, a 60 percent rating 
is assigned for exacerbations lasting a week or more, 2 or 3 
times per year.  An associated Note states that this 
condition may be evaluated either by combining the 
evaluations for residuals under the appropriate system, or by 
evaluating under Diagnostic Code 6350, whichever method 
results in a higher evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code 6350.  The requirements for a 60 percent 
rating are not shown in the evidence upon which the reduction 
was based in that the veteran's connective tissue disability 
had not resulted in exacerbations that lasted a week or more, 
2 or 3 times a year.  Accordingly, the criteria for a 60 
percent rating under Diagnostic Code 6350 were not met or 
approximated.  

The Board has also considered whether the veteran's 
connective tissue disability would have supported a 60 
percent rating under Diagnostic Code 7117.  Under this rating 
code for Raynaud's syndrome, a 40 percent evaluation was 
warranted when there were characteristic attacks occurring at 
least daily, and a 60 percent evaluation was warranted when 
there were two or more digital ulcers and a history of 
characteristic attacks.  According to the Note following 
these criteria, characteristic attacks consist of sequential 
color changes of the digits of one or more extremities 
lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  In addition, the Note dictated that these 
evaluations were for the disease as a whole, regardless of 
the number of extremities involved or whether the nose and 
ears were involved.  38 C.F.R. § 4.104, Diagnostic Code 7117.  

Although the veteran has reported a history of intolerance to 
extreme cold consistent with Raynaud's phenomenon, the 
medical evidence of record, including VA treatment records 
and the reports of VA medical examinations, does not 
demonstrate that the veteran ever experienced ulcers on her 
digits at any time; such clinical findings were required to 
support a 60 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7117.  Accordingly, the Board finds that a 
preponderance of the available medical evidence of record at 
the time of the September 2001 rating decision that 
implemented the proposed reduction fully supported the RO's 
conclusion that an improvement in the veteran's connective 
tissue disability had occurred.  The evidence of record 
demonstrates that, while the veteran had sequential color 
changes of her digits of one or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold, there were no clinical 
findings of exacerbations lasting a week or more, two to 
three times per year or of digital ulcers that would have 
supported the continuance of the 60 percent rating.  Hence, 
the symptomatology and manifestations of the veteran's 
connective tissue disability did not more closely approximate 
the criteria for a rating in excess of 40 percent and 
restoration of the 60 percent evaluation is not warranted.  

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her reduced rating claim by correspondence dated 
in March 2004.  In that letter, the RO described the evidence 
the veteran needed to support her claim for restoration of 
her 60 percent rating for her connective tissue disability.  
That document informed the veteran of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  Therefore, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated her claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any such late notice requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained VA medical records were obtained and 
associated them with the claims file.  The appellant was 
afforded a Board hearing.  The appellant was afforded various 
VA medical examinations.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  The appellant did not provide 
any information to VA concerning available treatment records 
that she wanted the RO to obtain for her that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO letters did advise the veteran as to the determination 
of schedular ratings and as to the effective date of the 
reduction.  The date of the reduction is under appellate 
review and the veteran was also provided with notice as to 
the clinical findings needed for higher evaluations for her 
disability, as well as the assistance VA would provide for 
her claim for restoration of the 60 percent disability 
rating.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for restoration of the 60 percent rating, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The rating for the connective tissue disability has been 
properly reduced to 40 percent, and the criteria for 
restoration of a 60 percent evaluation for the disability 
have not been met.  


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

As noted in the Board's prior remand, the veteran submitted a 
claim for an increased evaluation for her connective tissue 
disability in January 2003.  It was noted that the veteran 
and her representative had continued to assert that her 
connective tissue disorder had continued to worsen during the 
course of this appeal, and that she was not only seeking a 
restoration concerning that disorder, but she was also 
seeking an increased evaluation.  The Board directed the RO 
to address the veteran's increased rating claim while the 
case was in remand status.  However, a review of the record 
reveals that the RO has not addressed the claim for an 
increased rating.  

With regard to the issue of entitlement to TDIU, the Board 
finds that an increased rating claim is inextricably 
intertwined with the TDIU issue.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The June 2006 Statement of the Case (SOC) indicates that the 
appellant's service-connected hypertensive cardiovascular 
disability was evaluated under 38 C.F.R. § 4.104.  The rating 
criteria that currently apply to diseases of the heart under 
38 C.F.R. § 4.104 were amended effective in October 2006.  

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, because the heart 
disease regulations changed while the case was in remand 
status, either the previous or the current rating criteria 
may apply, whichever are most favorable to the veteran.  The 
veteran must be afforded review of the applicable rating for 
her heart disability for all applicable periods, under both 
the old and new criteria.  The most recent examination 
conducted in December 2005, did not adequately evaluate her 
hypertensive heart disease, currently rated as 30 percent 
disabling, pursuant to Diagnostic Code 7007, to include 
consideration of the amendment to the ratings schedule 
concerning cardiovascular conditions which became effective 
October 6, 2006.

One of the rating criteria to be considered is metabolic 
equivalents.  "One MET (metabolic equivalent) is defined as 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination cannot be done 
for medical reasons, an estimation by a medical examiner of 
the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used."  38 C.F.R. § 4.104, Note (2).

The new regulation has three provisions, which state that in 
all cases, 

A). whether or not cardiac hypertrophy or dilatation 
(documented by electrocardiogram, echocardiogram, or 
X-ray) is present and whether or not there is a need 
for continuous medication must be ascertained; 

B). even if the requirement for a 10 percent rating 
(based on the need for continuous medication) or a 30 
percent rating (based on the presence of cardiac 
hypertrophy or dilatation) is met, metabolic 
equivalents (METs) testing is required except when 
there is a medical contraindication, when the left 
ventricular ejection fraction has been measured and 
is 50 percent or less,  when chronic congestive heart 
failure is present or there has been more than one 
episode of congestive heart failure within the past 
year or when a 100 percent evaluation can be assigned 
on another basis; 

C).  If left ventricular ejection fraction (LVEF) 
testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states 
that the LVEF test is needed in a particular case 
because the available medical information does not 
sufficiently reflect the severity of the veteran's 
cardiovascular disability.  

"Note (3)" 38 C.F.R. § 4.104, Diagnostic Code 7101 
(hypertensive vascular disease), states that 
hypertension is to be evaluated separately from 
hypertensive heart disease and other types of heart 
disease.  

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate each of her claims and of 
what part of such evidence she should 
obtain and what part the AMC/RO will yet 
attempt to obtain on her behalf.  The 
veteran should also be told to submit any 
pertinent evidence in her possession that 
has not been previously submitted.

2.  The AMC/RO must schedule the veteran 
for VA examinations to evaluate her 
connective tissue disability and her 
hypertensive heart disability.  The 
claims file must be reviewed by the 
examiners in conjunction with the 
examinations.  All indicated tests must 
be conducted.  

In evaluating the hypertensive heart 
disability, the examiner should note the 
number of episodes of acute congestive 
heart failure, if any, that occurred 
within the last year, as well as the 
level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  
In addition, the examiner should document 
if there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.  Blood pressure readings should 
be reported.  If a laboratory 
determination cannot be done for medical 
reasons, the examiner should provide an 
estimate of the level of activity 
(expressed in METs) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  

The examiners must offer an opinion with 
complete rationale regarding the effect 
of the veteran's service-connected 
disabilities on her employability.  

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issues on appeal, 
including entitlement to an increased 
evaluation for the connective tissue 
disability and the assignment of a 
separate rating for hypertension and/or 
hypertensive nephrosclerosis, if 
appropriate.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439, 448 (1995), as well as all 
appropriate versions of the regulations.

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to each of the issues on 
appeal.  The appropriate period of time 
should be allowed for response.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that if an examination is 
scheduled for her in conjunction with this appeal, it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M. HANNAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


